02/18/2022



                                                                                   Case Number: DA 21-0630


    IN THE SUPREME COURT OF THE STATE OF MONTANA
 ______

   In re the Marriage of:                    )      CAUSE NO. DA 21- 0630
                                             )
   DAVINA ATTAR-WILLIAMS,                    )
                                             )
                                             )              ORDER
                  Petitioner/Appellant,      )
                                             )
           and                               )
                                             )
                                             )
   STEVEN THOMAS WILLIAMS,                   )
                                             )
                   Respondent/Appellee.      )



      Appellant has filed a motion for extension of time to file her opening brief.

Appellee opposes the motion. Good cause appearing,

      Appellant’s motion to continue is granted. Appellant must file her Opening

Brief on or before the March 23, 2022.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                            February 18 2022